DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Remarks


This office action is responsive to the amendment filed on 12/23/2020.  Claims 1-20 are presented for examination.  Independent claims 1, 10 were amended and dependent claims 2-5 were amended.

Response to Arguments






Applicant’s arguments, see pages 7-12 of the Applicant’s remarks, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Brown et al. (U.S. Patent Application 20160018515) and further in view of Page et al. (U.S. Patent Application 20110074766).

In light of the amendments, the Examiner relies on Brown and Page to teach all the limitations of claims 1-6, 10-15, 19, 20.  Krueger was used in the previous Office Action dated 6/26/2020, however, the Examiner does not rely on Krueger in the current Office Action.  Furthermore, the arguments regarding Krueger have been considered but are moot.  Therefore, the Examiner will focus on the arguments made toward Brown and Page.

The Applicant, with regard to claims 1, 10, argues that Brown as modified by Page fails to teach a “wireframe grid having a plurality of cells defined by grid lines and a plurality of vertices where grid lines intersect”.  The Examiner respectfully disagrees.
According to Brown, Figure 15 illustrates a cursor plane including scales and crosshairs within the 3D space [0067, 0069, 0076-0077].  The Examiner interprets the wireframe as Brown’s scales and the grid as Brown’s cursor plane [0067, 0077].  Also, Brown further teaches the crosshairs dividing the cursor plane into four cells as illustrated in Figure 15.  Furthermore, the Examiner interprets the plurality of cells as Brown’s four cells.  Moreover, the grid lines correspond to Brown’s two crosshairs.  Brown does not explicitly teach a plurality of vertices, but Brown does teach a particular point as a vertex, where the two crosshairs intersect at the particular point [0067-0069, 0077].  However, Page teaches the plurality of vertices [Fig. 20; 0149].  Furthermore, it would does teach a “wireframe grid having a plurality of cells defined by grid lines and a plurality of vertices where grid lines intersect”.

Also, the Applicant further argues that Brown as modified by Page fails to teach “transform the planar 2D grid into a non-planar adjusted grid approximating the sonar data by adjusting, based on the volume data, vertical coordinates of the plurality of vertices”.  The Examiner respectfully disagrees.
According to Brown, the user moves the cursor which changes the crosshairs and the cursor location of the particular point [0067-0069, 0077].  The movement of the cursor on the cursor plane corresponds to a change in depth [0072-0073].  Furthermore, Brown’s movement of the cursor would transform the cursor plane by adjusting the depth of the particular point [0067-0069, 0072-0073].  Brown does not explicitly teach a non-planar adjusted grid approximating the sonar data.  However, Page teaches polygonal fragments E1 and E2 on the vertical section in the 3D space as illustrated in Figure 19 [0153].  Page’s polygonal fragments correspond to the non-planar adjusted grid.  Also, Page further teaches that the user moves the vertex of the polygon E on the vertical grid section K. For example, the user moves the vertex of the polygon from the left portion of the vertical section to the right portion of the vertical section. The vertex does teach “transform the planar 2D grid into a non-planar adjusted grid approximating the sonar data by adjusting, based on the volume data, vertical coordinates of the plurality of vertices”.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the planar 2D grid" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.  For prior art rejection purposes, the Examiner will interpret the limitation as “the planar 2D wireframe grid”.

Claims 2, 4, 5, 10, 11, 13, 14 recite similar limitations as claim 1.  Therefore, the claims require the same correction as claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent Application 20160018515) in view of Page et al. (U.S. Patent Application 20110074766).

In regards to claim 1, Brown teaches a system [Fig. 2; e.g. marine sonar display device, 0023]
a sonar system [Fig. 2; e.g. sonar element, 0032] comprising a sonar transducer assembly [Fig. 2, 3; e.g. first and second transducer arrays, 0032] configured to acquire sonar data [e.g. sonar data, 0032-0033] of an underwater scene of a body of water [e.g. underwater objects and the water bed of a body of water, 0023, 0032-0033]; and
a logic device [Fig. 2; e.g. processing element, 0033] configured to communicate with a user interface [Fig. 2; e.g. user interface, 0028] and receive volume data [e.g. transducer electronic signals, 0033] comprising the sonar data of the underwater scene from the sonar system, wherein the logic device is configured to:
render a three dimensional (3D) representation of the sonar data [Fig. 15; e.g. From the calculated sonar data, the processing element may generate the three-dimensional view that includes the sonar images resulting from sweeping the sonar beam, 0077];
generate, within the 3D representation, a planar two dimensional (2D) wireframe grid [Fig. 15; e.g. cursor plane including the scales, 0069, 0076-0077] having a plurality of cells [Fig. 15; e.g. the crosshairs divide the cursor plane into four cells, 0067-0069, 0077] defined by grid lines [e.g. crosshairs, 0076-0077] and a vertex [e.g. particular point, 0067-0069, 0077] where the grid lines intersect [Fig. 15; e.g. the crosshairs intersect at the particular point, 0067-0069, 0077], wherein the planar 2D grid is overlaid within the 3D representation [Fig. 15; e.g. the cursor plane is overlaid onto the 3D forward sweep video view of the sonar data, 0067-0069, 0077];
transform the planar 2D grid by adjusting, based on the volume data, vertical coordinate of the vertex [Fig. 15; e.g. The user moves the cursor which changes the crosshairs and the cursor location of the particular point, 0067-0069, 0077].
Brown does not explicitly teach
a plurality of vertices;
transform the planar 2D grid into a non-planar adjusted grid approximating the sonar data by adjusting, based on the volume data, vertical coordinates of the plurality of vertices (emphasis added);
render the non-planar adjusted grid as a 3D surface.
However, Page teaches
a plurality of vertices [Fig. 20; e.g. three or more 2D vertices, 0149];
transform the planar 2D grid [Fig. 20; e.g. polygon E on the vertical grid section K, 0155] into a non-planar adjusted grid [Fig. 19, 20; e.g. polygonal fragments E1 and E2 on the vertical section in the 3D space, 0153] approximating the acquired data [e.g. acquired data, 0005, 0085, 0095] by adjusting, based on the volume data [e.g. subsurface data objects such as seismic volumes, 0060], vertical coordinates of the plurality of vertices [e.g. The user moves the vertex of the polygon E on the vertical grid section K. For example, the user moves the vertex of the polygon from the left portion of the vertical section to the right portion of the vertical section. The vertex movement would involve an adjustment to the vertical coordinate of the vertex. Also, additional vertices could be moved by the user. The adjustment transforms the 2D polygon in Figure 20 into an adjusted polygon that is located on both portions of the vertical section, similar to the polygonal fragments in Figure 19. Also, the adjusted polygon corresponds to the non-planar adjusted grid because the vertices of the adjusted polygon would be located on two different vertical sections. The Examiner interprets non-planar as any polygon that does not lie on a single plane, 0091, 0155];
and render the non-planar adjusted grid as a 3D surface [Fig. 19; e.g. generates polygonal fragments E1 and E2 on the vertical section in the 3D space which forms a surface in the 3D space, 0153].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Brown’s system with the features of
a plurality of vertices;
transform the planar 2D grid into a non-planar adjusted grid approximating the acquired data by adjusting, based on the volume data, vertical coordinates of the plurality of vertices;
and render the non-planar adjusted grid as a 3D surface;
in the same conventional manner as taught by Page because Page provides a tool for dynamically update the state of a drawing object, so the changes become immediately visible in that window and other windows [0002, 0009].
Page does not explicitly teach the sonar data.
However, Brown already taught sonar data [0032-0033].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Page’s geological models and sea floor with Brown’s sonar data because geological models and the sea floor are commonly modeled using acquired sensor data such as sonar data.

In regards to claim 2, Brown teaches the system of claim 1, wherein the vertex in the planar 2D grid have fixed longitudinal and lateral coordinates [e.g. longitude and latitude, 0068], and wherein the planar 2D grid forms a structure [e.g. geographic waypoint, 0068] configured to store data [e.g. historical location data, 0068] derived from the volume data.
However, Brown does not explicitly teach the plurality of vertices in the planar 2D grid.
However, Page teaches the plurality of vertices in the planar 2D grid [Fig. 20; e.g. three or more 2D vertices, 0149].


In regards to claim 3, Brown teaches the system of claim 2, wherein the 3D representation comprises a plurality of points [e.g. database of geolocations, 0054] derived from the volume data, wherein each point is associated with a longitudinal coordinate [e.g. longitude, 0068], a lateral coordinate [e.g. latitude, 0068], and a vertical coordinate [e.g. depth, 0054]. 

In regards to claim 4, Brown teaches the system of claim 3, wherein the logic device is configured to adjust the vertical coordinates of the plurality of vertices [see rejection of claim 1 above].
Brown does not explicitly teach
mapping each point in the plurality of points to a vertex of the planar 2D grid; and 
adjusting the vertical coordinate of the vertex as a function of the vertical coordinate of the point mapped to the vertex. 
However, Page teaches
mapping each point in the plurality of points to a vertex of the planar 2D grid [Fig. 4; e.g. mapping each of the two or more 2D vertices of the horizontal plane to a respective 3D point in the 3D space
adjusting the vertical coordinate of the vertex as a function of the vertical coordinate of the point mapped to the vertex [Fig. 4; e.g. assigning new values for the vertical coordinate to the 3D vertices of the embedded polyline to obtain the updated version PE, 0079]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Brown’s system with the features of
mapping each point in the plurality of points to a vertex of the planar 2D grid; and 
adjusting the vertical coordinate of the vertex as a function of the vertical coordinate of the point mapped to the vertex
in the same conventional manner as taught by Page because Page provides a tool for dynamically update the state of a drawing object, so the changes become immediately visible in that window and other windows [0009, 0002].

In regards to claim 5, Brown does not explicitly teach the system of claim 4, wherein a group of points derived from the volume data are mapped to a vertex of the planar 2D grid, wherein the logic device is configured to adjust the vertical coordinate of the vertex by adjusting the vertical coordinate of the vertex as a function of the vertical coordinates of the group of points mapped to the vertex. 
However, Page teaches the system of claim 4, wherein a group of points [Fig. 9; e.g. set of grid points, 0084] derived from the volume data are mapped to a vertex [Fig. 9; e.g. identified grid point, 0084-0086] of the planar 2D grid [Fig. 9; e.g. 2D surface, 0084-0086], wherein the logic device [Fig. 34; e.g. processing unit 210, 0208] is configured to e.g. modifying the vertical coordinates of the grid points such as assigning new vertical coordinates of the grid points, 0091, also see 0079].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Krueger's system and the teachings of Brown with the features of wherein a group of points derived from the volume data are mapped to a vertex of the planar 2D grid, wherein the logic device is configured to adjust the vertical coordinate of the vertex by adjusting the vertical coordinate of the vertex as a function of the vertical coordinates of the group of points mapped to the vertex in the same conventional manner as taught by Page because Page provides a tool for dynamically update the state of a drawing object, so the changes become immediately visible in that window and other windows [0009, 0002].

In regards to claim 6, Brown teaches the system of claim 1, wherein the logic device is further configured to:
identify a portion of the sonar data as data related to bottom features defining a floor of the body of water [e.g. underwater objects and the water bed of a body of water, 0023, 0032-0033],
wherein the vertical coordinates of the plurality of vertices are adjusted to replicate 3D features of the floor of the body of water [Fig. 10, 11; e.g. The user can move the cursor along the vertical crosshairs indicating a range of depths based on the sonar data. The underwater objects and the water bed are assigned different colors based on range of depths, 0067-0069, 0070, 0072].

In regards to claim 10, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 11, the claim recites similar limitations as claim 2, but in method form.  Therefore, the same rationale as claim 2 is applied.

In regards to claim 12, the claim recites similar limitations as claim 3, but in method form.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 13, the claim recites similar limitations as claim 4, but in method form.  Therefore, the same rationale as claim 4 is applied.

In regards to claim 14, the claim recites similar limitations as claim 5, but in method form.  Therefore, the same rationale as claim 5 is applied.

In regards to claim 15, the claim recites similar limitations as claim 6, but in method form further comprising wherein the 3D representation is rendered based only on the portion of the sonar data.  Furthermore, Brown teaches wherein the 3D representation is rendered based only on the portion of the sonar data [e.g. portion of the sonar data is generated, 0060].  Therefore, the same rationale as claim 6 is applied.

In regards to claim 19, Brown teaches the system of claim 1, wherein the logic device is configured to separate sonar data corresponding to a floor of the body of water from sonar data corresponding to objects within the body of water [Fig. 10; e.g. the processing element generates the 3D view of the sonar data presents the underwater objects and the water bed separately by a distance and depth scale, 0070, 0072].

In regards to claim 20, Brown teaches the system of claim 6, wherein the 3D representation is rendered based only on the portion of the sonar data corresponding to the floor of the body of water [Fig. 10; e.g. Only the water bed is rendered a specific color such as green while the other objects above the water bed are rendered colors based on their respective depth, 0065].











Claims 7-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent Application 20160018515) in view of Page et al. (U.S. Patent Application 20110074766) as applied to claims 1, 10 above, and further in view of Hansen (U.S. Patent Application 20080043572).

In regards to claim 7, Brown as modified by Page teaches the system of claim 1, wherein the logic device is configured to render the non-planar adjusted grid as a 3D surface [see rejection of claim 1 above].
Brown as modified by Page does not explicitly teach
generating a plurality of triangles based only on vertices with mapped points; and 
plotting a surface in the 3D representation based on the plurality of triangles.
However, Hansen teaches
generating a plurality of triangles [Fig. 3, 4; e.g. series of triangles, 0040-0042] based only on vertices [e.g. corners of the triangles, 0040-0042] with mapped points [Fig. 3, 4; e.g. fitted points, 0040-0042]; and 
plotting a surface in the 3D representation based on the plurality of triangles [Fig. 3, 4; e.g. a mathematical surface in three dimensional space is constructed from the series of triangles, 0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the combination of Brown’s system and the teachings of Page with the features of
generating a plurality of triangles based only on vertices with mapped points; and 
plotting a surface in the 3D representation based on the plurality of triangles
in the same conventional manner as taught by Hansen because Hansen provides a method for constructing very realistic images [0042].

In regards to claim 8, Brown does not explicitly teach the system of claim 7, wherein the logic device is further configured to apply, for each generated triangle, a texture that stretches over the triangle based on information related to the intensity and depth levels of the points mapped to the vertices of the triangle. 
However, Page teaches the system of claim 7, wherein the logic device [Fig. 34; e.g. processing unit 210, 0208] is further configured to apply, for each generated triangle [Fig. 15B; e.g. triangle, 0150], a texture [Fig. 15B; e.g. texture pattern, 0135] that e.g. color, 0136] and depth levels [e.g. vertical coordinates, 0091, 0094] of the points mapped to the vertices of the triangle.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the Brown’s system with the features of wherein the logic device is further configured to apply, for each generated triangle, a texture that stretches over the triangle based on information related to the intensity and depth levels of the points mapped to the vertices of the triangle in the same conventional manner as taught by Page because Page provides a tool for dynamically update the state of a drawing object, so the changes become immediately visible in that window and other windows [0009, 0002].

In regards to claim 9, Brown does not explicitly teach the system of claim 7, wherein the logic device is further configured to apply a texture that stretches over the plurality of triangles based on information related to the intensity and depth levels of the points mapped to the vertices of the plurality of triangles. 
However, Page teaches the system of claim 7, wherein the logic device [Fig. 34; e.g. processing unit 210, 0208] is further configured to apply a texture [e.g. texture pattern, 0135] that stretches over the plurality of triangles [Fig. 19; e.g. set of triangles, 0150] based on information related to the intensity [e.g. color, 0136] and depth levels [e.g. vertical coordinates, 0091, 0094] of the points mapped to the vertices of the plurality of triangles. 


In regards to claim 16, the claim recites similar limitations as claim 7, but in method form.  Therefore, the same rationale as claim 7 is applied.

In regards to claim 17, the claim recites similar limitations as claim 8, but in method form.  Therefore, the same rationale as claim 8 is applied.

In regards to claim 18, the claim recites similar limitations as claim 9, but in method form.  Therefore, the same rationale as claim 9 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612